Per Curiam.
Although there seems to be no precedent for the motion in precisely the form in which it is made, no objection apparently has been taken either below or here to its mere form. It is substantially a motion made to facilitate the proper settlement of the case. Defendants claim, and there is no contradiction, that some ten pages of the minutes containing colloquy between the trial court and defendants’ counsel have been omitted and that they include remarks by the court which defendants’ counsel consider prejudicial and which must, in pursuance of his duty to his client, be submitted to the appellate court on the appeal. There is no denial, either, of the fact that these remarks had been taken down by the stenographer. The appropriate provisions of the Judiciary Law entitle appellants to the relief which they have asked.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
All concur; present, Bijur, Levy and Crain, JJ.